DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 are currently pending.
 Claims 1 and 10 have been amended
Response to Amendment
The amendment filed on 12/21/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 09/21/2021
 All the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 10 recites “the protective layer arranged on the electrode and comprising a first connecting layer and the first connecting layer being an outer surface of the protective layer”. It is unclear that the protective layer comprises the first connecting layer or first connecting layer is a separate layer from the protective layer since claims 19 and 20 recite “the protective layer is a resin layer, the resin layer is a single layer” and how the protective layer comprises the first connecting layer and that connecting layer is formed outside the connecting layer since the protective layer is as a whole and the connecting layer is a part of the protective layer and belong to protective layer and if the connecting layer is a part of the protective layer, how the connecting layer is formed outside the protective layer. Thus, the protective layer has to be a single layer and if the protective layer comprises a first connecting layer which is on the outer surface of protective layer, the protective layer is a multi-layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al (PG pub 20130052512), and in view of Kitoh et al (PG Pub 20010038945) and Xing et al (PG pub 20010021471).
Regarding claim 1 and 10, Moriuchi et al teaches a battery pack comprising electrode tab assembly comprising:
An electrode tab (5a, 5b)
A package film (16a,17a,18a) comprising a second connecting layer 16a [fig 3-5 8AB]
Moriuchi et al teaches electrode assembly is package and the first and second step applied to outside of the package film [para 58 fig 6] where the first and second step including the thickness h and j respectively [fig 3-6]. However, Moriuchi et al does not teach the thickness h and j satisfy the claimed formula. It is noted that the thickness h and j is depended on the thickness of the electrode tab based on the claimed formula.

The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to optimize the thickness of the electrode tab of Moriuchi et al such that the thickness of h and j is arrived to clamed range to equalize the resistance value [para 39].
Modified Moriuchi et al teaches the claimed limitation, but Moriuchi et al does not teach the protective layer.
Xing et al teaches a battery comprising a protective sleeve 50 is wrapped around the electrode tab 28 where the protective sleeve comprising protective layer 54 and connecting layer 52 [fig 1-2 para 31] and the first connecting layer being away from electrode tab.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the protective sleeve of Xing et al to be around the electrode tab of modified Moriuchi et al for protecting the electrode tab.

Regarding claim 2, 11, modified Moriuchi et al teaches the width of the protective layer being larger than that of the electrode tab [fig 1-2, Xing et al ]. Also, modified Moriuchi et al teaches k≥g>i>w [fig 3, Xing et al].
Regarding claim 3, 12, modified Moriuchi et al teaches h>j [fig 3, Xing et al].

Regarding claim 4, 13, modified Moriuchi et al teaches first organic layer 18a and first metal layer 17a between layer 16a and layer 18a along the thickness direction of the package film [fig 5 para 42, Moriuchi et al].

Regarding claim 5, 14, modified Moriuchi et al teaches a battery element; wherein the electrode tab comprises, in order, a first region connected to the battery element, a second region in which the protective layer is arranged, and a third region along the length direction of the electrode tab [fig 5-7, Xing et al fig 6, Moriuchi et al].


Claims 6-9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al (PG pub 20130052512), and Kitoh et al (PG Pub 20010038945) and Xing et al (PG pub 20010021471) and further in view of Yu et al (PG pub 20160028110).
Regarding claim 6 and 15, modified Moriuchi et al teaches the protective layer as set forth above, but modified Moriuchi et al does not teach the width of the protective layer.


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of a portion of the protective layer exposed by the package film of modified Moriuchi et al to be the same of Yu et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, 9 and 16, 18, modified Moriuchi et al teaches second connecting layer comprising polypropylene resin [para 42-47, Moriuchi et al] and the first connecting layer being a polymer [para 31, Xing et al], but modified Moriuchi et al does not teach the first connecting layer being made of polypropylene.
Yu et al teaches a protective layer including an insulating layer being covered on the protective layer where the insulating layer is made of polypropylene [para 61-66].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of first connecting layer of modified Moriuchi et al to be made of polypropylene as taught by Yu et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Modified Moriuchi et al teaches second connecting layer comprising polypropylene resin, metal layer being made of Al, organic layer being made of nylon [para 42-45, Moriuchi et al] and first connecting layer is made of polypropylene. Since modified Moriuchi et al teaches all the layer with claimed material as shown in claims 9 and 18, it is considered that │MP1-Mp2│≤30C. It is noted that "Products of identical chemical composition can not have mutually In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 8, 17, modified Moriuchi et al teaches the thickness second connecting layer being between the metal layer and electrode tab where the thickness of the second connecting layer is about 30 micron [fig 8A B para 43, Moriuchi et al]. Thus, the minimum distance between first metal layer and the electrode tab is greater than 15 micron along the first direction of the battery.
Regarding claim 19 and 20, modified Moriuchi et al teaches protective layer 54 being a resin layer and the resin outside the electrode tab assembly is a single layer [para 32 fig 1-4 Xing et al].
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Claim 1  and 10 do not lack clarity.
The examiner respectfully disagrees. Claims 1 and 10 recites “a protective layer comprising a first connecting layer, and the first connecting layer being an outer surface of the protective layer. First, if the connecting layer is separate from the protective in order to form outside the protective layer, it means the protective layer must be a multilayer which includes the protective layer and the connecting layer being outside the protective layer (multilayer case). Second, if the connecting layer is not separate from the protective layer which means the protective layer is the connecting layer (single layer 
h does not even depend on the thickness of the electrode tab (b).
The examiner respectfully disagrees. Fig 4 shows h being depended on the thickness of the electrode tab (the thicker the electrode tab is, the higher h is and vice versa), or h is depended on the electrode tab assembly p which is depend on the thickness of the electrode tab. So, by changing the thickness of the electrode tab, it would change the value of h or p.
The Office Action fails to establish the pertinence of Kitoh's description of the thickness of the electrode tab being controlled to equalize the resistance value and  the Office Action fails to establish why one of ordinary skill in the art, starting at Moriuchi, which does not include "tabs 5 with different lengths.
The examiner respectfully disagrees. Kitoh teaches the tabs including the length which may be different or the same. By changing the thickness of the tab, it would equalize resistance. Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to optimize the thickness of the electrode tab of Moriuchi et al such that the thickness of h and j is arrived to clamed range to equalize the resistance value [para 39]. As for combination, the dimension of the Moriuchi et al’s tab is optimized or changed according to Kitoh’s one.
Claim1  does not recited the package film as claimed.
The examiner respectfully disagrees. Modified Moriuchi et al teaches the package film as claimed as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726